WW-ol
                                 John H. Fostel

Court Coordinator              271st Judicial District Court                    Denise Hill
940-627-3200                         Wise and Jack Counties                    Court Reporter
                                          P. O. Box 805
                                     Decatur, Texas 76234


                                         June 8,2016



The Court of Criminal Appeals
P. O. Box 12308
Capitol Station
Austin, Texas 78711

                                                Re:       Cause No. 16270-A
                                                          Ex Parte: Donny Ray Scott
                                                          WR-84,484-01

Honorable Court:


       I respectfully request a 60-day extension of the original deadline to submit the
Findings of Fact and Conclusions of Law required in the above-referenced matter.

       If anything further is needed from this Court at this time, please advise.


                                                Very truly yours



                                                 Judge John H. Fostel

cc:    Ms. Lindy Borchardt
       Assistant District Attorney
       Hand Delivered


       Mr. Bill Ray                                                fct**
       By Facsimile: 817-698-9092                     GOV**0*
                                                                    *»*° TS»
                                                                                    C\e^
                                                                           PvCO^a